Citation Nr: 1218664	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-15 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in disability rating from 50 percent disabling to 30 percent disabling for the service-connected glaucoma, effective from October 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from January 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reduced the disability rating for the service-connected glaucoma from 50 percent disabling to 30 percent disabling, effective from October 1, 2008.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in September 2009.  A transcript of his testimony is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is required before the issue on appeal can be adjudicated.

The disability on appeal is rated based on impairment of visual fields, per 38 C.F.R. § 4.79, Diagnostic Code 6080.  Impairment of visual fields must be tested using specific equipment and results must be transcribed onto a Goldmann Perimeter Chart, which must be included with the examination report.  38 C.F.R. § 4.77.

In this case there are two VA examinations of record, dated in November 2007 and March 2010.  Both examination reports are compliant with the provisions of 38 C.F.R. § 4.77 cited above.  Further, the examiner in March 2010 indicated that the Veteran's vision had remained the same and stated an opinion that "peripheral visual field loss does not appear worse today."

However, the file includes a March 2008 letter by private ophthalmologist, Dr. Ann Ballen, stating an opinion that the Veteran's disability had not improved.  Associated with the file are treatment reports from Dr. Ballen including a number of visual field analyses utilizing the Humphrey charting system (September 2007, February 2010 and September 2011) rather than the Goldmann system.  The VA examiner in March 2010 reviewed the claims file but did not discuss Dr. Ballen's opinion or the treatment reports from her office.  The Board accordingly finds the medical evidence of record is inadequate for review, and that remand is required at this point to obtain medical opinion addressing the entire period under review to include private treatment records from Dr. Ballen.

While the claim is in remand status the Veteran should be advised to ask Dr. Ballen for the results of all visual field analyses performed by her office, reprogrammed to show results in the Goldmann format using the equivalent III/4e target, as such data would be useful in the adjudication of his appeal.

 Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be advised to ask Dr. Ann Ballen for the results of all visual field analyses performed by her office since September 2007, with data in the Goldmann Perimeter Chart format using the III/4e target.  The Veteran should be provided an appropriate period in which to respond.  

2.  Then, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the degree of severity of the Veteran's glaucoma from September 2007 to the present.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies, including visual field analysis, should be performed and incorporated into the examination report.  

Based on examination of the Veteran and review of the evidence of record, to include private treatment records, the examiner should state an opinion as to whether the Veteran's glaucoma since September 2007 has improved, become worse or remained the same in terms conforming to the appropriate rating criteria.

An explanation of the basis for any opinion provided should be included in the examination report. 

3.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

